Citation Nr: 0102752	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-04 183A	)	DATE
	)
	)



THE ISSUE

Whether a March 9, 1998, Board decision should be revised or 
reversed based on clear and unmistakable error (CUE).



REPRESENTATION

Moving Party Represented by:  Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1943 to December 1946.

2.  To the extent that any of the appellant's statements may 
be construed as a motion for revision or reversal based on 
clear and unmistakable error (CUE) in a March 9, 1998, Board 
decision on the issue of whether the appellant's income 
exceeds the limit authorized by law for payment of death 
pension was filed, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the March 9, 1998, Board decision on that issue in 
June 1999.

3.  A statement submitted by the appellant in March 1999, 
entitled "To Amend Reconsideration Motion for Joint 
Remand", in which, in September 2000, the appellant 
requested the Board to construe as a motion for revision or 
reversal based on CUE, concerns a claim for service 
connection for the cause of death of the veteran, which is an 
issue that has not been decided by the Board.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

In June 1987, the RO received appellant's claim for death 
pension.  The veteran had died in June 1987.

In July 1987, the RO granted death pension based on the 
countable annual income (CAI) reported by the appellant on 
her claim form.  Pension benefits were subsequently 
discontinued by the RO in a June 1988 determination based on 
evidence received from the Social Security Administration 
that the appellant was receiving benefits from that agency.  
The RO determined that the appellant's CAI exceeded the 
maximum annual rate of income allowed by law for payment of 
VA pension benefits.  The appellant did not appeal the June 
1988 determination.

In July 1996, the RO received VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC), Death Pension, 
and Accrued Benefits by a Surviving Spouse, from the 
appellant.  In an August 1996 letter to the appellant, the RO 
explained that it had denied the claim for death benefits.  
Specifically, the RO explained that it had denied DIC because 
the evidence did not establish that the veteran's death was 
due to a service-connected disability; it had denied accrued 
benefits because the claim was not filed within a year of the 
veteran's death; and it had denied death pension because the 
appellant's CAI exceeded the maximum annual rate of income 
allowed by law for payment of VA pension benefits.

The appellant appealed the RO's denial of pension benefits to 
the Board.  On the VA Form 9 substantive appeal, the 
appellant raised for the first time a claim of clear and 
unmistakable error (CUE) in the RO's June 1988 determination 
to discontinue death pension benefits.

In a March 1998 decision, the Board denied the claim for 
pension benefits based on excessive income and, in the 
Introduction to its decision, referred the claim of CUE in 
the RO's June 1988 determination to discontinue death pension 
benefits to the RO for appropriate action.

In March 1998, the Board received from the appellant a Motion 
for Reconsideration of its March 1998 decision denying the 
claim for pension benefits based on excessive income.

The appellant must have also filed an appeal of the Board's 
March 1998 decision to the United States Court of Appeals for 
Veterans Claims (Court) because in June 1998 the Court issued 
an order, which is of record, staying that appeal pending the 
Board's decision on the Motion for Reconsideration.

Later in June 1998, the then Acting Chairman of the Board 
denied the Motion for Reconsideration of the Board's March 
1998 decision.  However, in the letter, the Acting Chairman 
informed the appellant that Congress had recently passed a 
law allowing Board decisions to be reviewed based on CUE and 
that the Board was engaged in promulgating regulations to 
carry out the new law.  The appellant was informed that, when 
the regulations became effective, her Motion would be 
reviewed as a request for revision of the Board decision on 
the grounds of CUE.

In March 1999, the Board received from the appellant a 
statement which she entitled, "To Amend Reconsideration 
Motion for Joint Remand", which the Board construed as 
another Motion for Reconsideration of the Board's March 1998 
decision.  In this Motion, the appellant submitted evidence 
and argument that pertained to a claim for service connection 
for the cause of the veteran's death under the provisions of 
38 U.S.C. § 1151 which was not an issue before the Board in 
March 1998 or decided in its March 1998 decision.

In another statement, dated in March 1999, the appellant 
indicated that the Board's referral, in the Introduction of 
its March 1998 decision, of the claim of CUE in the June 1988 
RO determination was itself CUE.

In June 1999, the Court issued an order staying proceedings 
on the appeal of the March 1998 Board decision until the 
Chairman issued a decision on the March 1999 Motion for 
Reconsideration.  Later in June 1999, the Vice Chairman of 
the Board, on behalf of the Chairman, denied the March 1999 
Motion for Reconsideration because the clinical evidence 
received in support of the motion pertained to a claim for 
service connection for the cause of the veteran's death and 
was not relevant to the issue decided by the Board in March 
1998, i.e., the denial of death pension due to excessive 
income.

In June 1999, the Court ordered that the stay of proceedings 
in the appeal before it be dissolved because the issue 
advanced by appellant in the March 1999 Motion for 
Reconsideration concerned a matter (i.e., service connection 
for cause of the veteran's death) different from and not 
inextricably intertwined with the issue on appeal to the 
Court (i.e., denial of pension based on excessive income).  
In its June 1999 order, the Court also vacated the Board's 
March 1998 decision and remanded the matter to the Board for 
compliance with a Motion for Remand submitted by the VA.

In a September 1999 letter, the Board notified the 
appellant's representative of the right to submit additional 
evidence and argument concerning the issue remanded by the 
Court when it vacated the Board's March 1998 decision.  That 
issue was whether the appellant's income exceeded the maximum 
annual rate of income authorized by law for payment of death 
pension benefits.  A VA Form 119, Report of Contact, shows 
that the appellant's representative informed the Board in 
November 1999 that he had no additional evidence or argument 
to submit.

In December 1999, the Board wrote to the appellant, informing 
her that the Board had published final CUE regulations and 
providing her with a copy.  The Board also told her that, 
because the regulations provided very specific rules for what 
claimants must do to prevail in a CUE case and because the 
Board wanted to afford the appellant the opportunity to make 
the best possible argument on a CUE motion, the Board would 
not consider her motion for reconsideration a CUE motion, 
despite what it had said in its letter to her of June 23, 
1998, unless she or her representative informed the Board in 
writing within 60 days that she wanted the Board to do that.  
The Board strongly recommended that the appellant enlist the 
aid of a representative in deciding this matter.

In December 1999, the appellant submitted a statement in 
reply to the Board's letter in which she asserted that "the 
only issue at this time is the Court order done on June 25, 
1999."  The Board notes that the June 1999 Court order 
vacated the Board's March 1998 decision on the pension-income 
issue and remanded that matter for further development.

In January 2000, the Board remanded to the RO the issue of 
whether the appellant's income exceeded the limit authorized 
by law for payment of death pension for further development.  
In the Introduction to its January 2000 decision, the Board 
referred the issue of CUE in the RO's June 1988 determination 
to discontinue death pension benefits and the issue of 
service connection for the cause of the veteran's death 
pursuant to 38 U.S.C. § 1151 to the RO for adjudication in 
the first instance.

In March 2000, the Court dismissed an appeal of the Board's 
June 1999 denial of the March 1999 Motion for Reconsideration 
of the March 1998 Board decision for lack of jurisdiction.  
In November 2000, the United States Court of Appeals for the 
Federal Circuit affirmed the March 2000 decision of the 
Court.

In an August 2000 letter to the appellant, the Board noted 
that in a March 1999 statement the appellant had indicated 
that the Board's referral in the Introduction section of its 
now vacated March 1998 decision of a claim of CUE in a June 
1988 RO determination was itself CUE.  The Board noted that, 
while the appellant had stated in December 1999 that the only 
issue for consideration at that time was the matter remanded 
by the Court, it was not clear whether it was her intent to 
have the Board proceed with respect to a CUE motion after the 
issue remanded by the Court had been considered.  
Accordingly, the Board asked for clarification by the 
appellant on this matter.

In September 2000, the appellant indicated that she regarded 
the issue of the March 1998 Board decision which had been 
vacated by the Court as a "well grounded claim an[d] not a 
CUE".  She stated that the matter referred to in her March 
1999 submission, "To Amend Reconsideration Motion for Joint 
Remand", was "a (CUE) claim."

Analysis.

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2000).

The Court has vacated and remanded Board's March 1998 
decision on the issue of whether the appellant's income 
exceeded the maximum annual rate authorized by law for the 
payment of death pension benefits.  Thus, to the extent that 
any of the appellant's statements might be construed as a 
Motion for CUE in the March 1998 Board decision on the issue 
of excessive income for death pension, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error on that issue.  Accordingly, the Board 
does not have jurisdiction to adjudicate the merits of the 
motion and it is dismissed.

In August 2000, the Board wrote to the appellant and asked 
her to clarify whether she wanted the Board to proceed with 
respect to the March 1999 statement alleging that the Board's 
referral in the Introduction of its March 1998 decision of 
the claim of CUE in a June 1988 RO determination to the RO 
was itself CUE.  In a September 2000 statement, the appellant 
clarified that she wanted the Board to review the matter 
advanced in her submission of March 1999, entitled "To Amend 
Reconsideration Motion for Joint Remand" as a CUE claim.  
However, that matter concerns a claim for service connection 
for the cause of death of the veteran which is an issue that 
has not been addressed by the Board.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error on that issue.  Accordingly, the Board 
does not have jurisdiction to adjudicate the merits of the 
motion and it is dismissed.


ORDER

The motion for revision or reversal based on clear and 
unmistakable error in a March 9, 1998, Board decision is 
dismissed.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals




